Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered May 22, 2000, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, and order, same court and Justice, entered on or about July 5, 2000, which denied defendant’s motion to vacate the judgment, unanimously affirmed.
Defendant absconded in 1994 following his plea, which was predicated upon his promise to enter and successfully complete a drug program without any further arrests. Over the next six years, he was arrested and convicted of various crimes, frequently using aliases and providing false pedigree information, and repeatedly jumped bail until he was involuntarily returned on a warrant in 2000, following his final arrest in which he used yet another alias. As the direct result of his own misconduct, defendant also acquired multiple NYSID numbers.
Because of defendant’s successful concealment of his true identity, none of his arrests provided the People with notice of his whereabouts. Since the delay in sentencing was almost entirely due to defendant’s conduct, the court did not lose jurisdiction over him (People v McQuilken, 249 AD2d 35, lv denied 92 NY2d 901; People v Soto, 233 AD2d 243, lv denied 89 NY2d 946; compare People v Drake, 61 NY2d 359, 366). Concur— Tom, J.P., Saxe, Ellerin, Lerner and Marlow, JJ.